Citation Nr: 1144867	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-33 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for lower left extremity nerve damage.

2.  Entitlement to an effective date of earlier than July 7, 2006 for the award of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Roberts, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 until March 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In September 2008, the Veteran gave testimony before Acting Veterans Law Judge (VLJ), W. Yates, and in June 2010 he provided testimony via video to VLJ H. N. Schwartz.  Transcripts of both hearings have been associated with the record.  All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, No. 09-953, 2011 WL 1486552 (U.S. Vet. App. Apr. 20, 2011), the United States Court of Appeals for Veterans Claims interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Therefore, in a July 2011 letter the Veteran was offered the opportunity of a hearing before the third member of the decision panel.  In a response received by the Board in August 2011, the Veteran indicated that he did not want an additional hearing.  Therefore, the Board finds that there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a) (2011).

In December 2010 the Board requested that the Veteran's Health Administration (VHA) arrange for the Veteran's claims file to be reviewed by a specialist in order to procure an advisory medical opinion.  Such an opinion was provided in February 2011.

The issues of entitlement to Aid and Attendance and entitlement to a separate rating for active prostate cancer were raised on the record by a letter received by VA in August 2010.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Lower left extremity nerve damage was not caused by VA hospital care, medical or surgical treatment, or examination.

2.  The Veteran filed a claim for TDIU on July 7, 2006.

3.  The Veteran had ceased employment within one year (within one month) of the date of the claim for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for lower left extremity nerve damage have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).

2.  The criteria for an effective date of June 13, 2006 for the award of a TDIU have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.340, 3.341, 3.400, 4.1, 4.15, 4.16 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim regarding entitlement to an earlier effective date for TDIU arises from an appeal of the initial grant of TDIU in February 2007.  Once an entitlement is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2006 and August 2007 that fully addressed all notice elements and were sent prior to the initial RO decisions in these matters.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Moreover, in hearings before the undersigned, the issues on appeal were clarified and potentially relevant additional evidence that the appellant may submit in support of his claims was identified.  These actions supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran and his claims folder have been afforded numerous examinations including the thorough review conducted in February 2011 by a board-certified neurologist and Chief of Neurology.  In his report to the Board, the examiner noted the Veteran's lay statements in the record, recorded the objective medical evidence, laid factual foundations for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant's is found to have been adequate to satisfy the Board's duty to assist the Veteran under the obligations imposed by VCAA.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at September 2008 and June 2010 hearings.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Section 1151

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151 (2010).

VA regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (2010).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1) (2010).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2010).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative.  

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d) (2010).

The Veteran in this matter is claiming that his current left lower extremity symptomatology is the result of a radical prostatectomy with bilateral pelvic lymph node dissection performed at a VA facility on June 15, 2006.

The evidence of record indicates that in May 2006 the Veteran reported a one year history of ongoing pain following a fracture of the left second metatarsal.  He had pain at all times when not standing, but the pain became worse when walking and the Veteran indicated that his left leg had always been weaker than his right leg.  The assessment was of "left leg weakness of unknown etiology."

The Veteran underwent a radical prostatectomy with bilateral pelvic lymph node dissection on June 15, 2006.  On June 22, he again stated that his left leg had always been weaker than his right, and went on to indicate that the weakness was due to multiple surgeries.  The Veteran believed that after his most recent surgery, however, his left leg weakness had become much worse and that he was no longer able to swing his leg into bed without manipulating the extremity using his hands.

In a note of July 26, 2006, a staff physician indicated that during his June 15 surgery, the Veteran "sustained nerve injury to his left lower extremity [and] had been having moderate to severe pain since then."  The staff physician also recognized that the Veteran had histories of asthma, diabetes, high blood pressure, flat feet and residual pain in the left lower extremity due to trauma.
      
In an August 2006 evaluation the Veteran's lower left extremity range of motion was normal and his physical functioning status was four out of five, indicating that he had complete range of motion with graded resistance.  The assessment was of residual leg weakness following a prostatectomy.  A podiatry note from September 2006 indicated that the Veteran's left leg was "short," and his Achilles tendon was tight, leading to pain and difficulty walking.
      
On VA examination in September 2006, the Veteran's lower extremities showed motor, sensory, and deep tendon reflexes to be intact and without signs of atrophy.  Sensation was also intact to soft touch at the left lower extremity.
      
A September 2006 report of consultation for orthopedics indicated that the Veteran's prostate surgery "left him with [bilateral] leg weakness."  The assessment was of severe biomechanical instability secondary to pes planus flat foot deformity which included a short left leg.  The Veteran's shortened leg was indicated to cause difficulty walking.
      
In October 2007, VA examination revealed physical functioning of all lower extremities to be complete in range with graded resistance, and the Veteran's range of motion in the left lower extremity was recorded as "within normal limits."  After reviewing the records, the examiner concluded that "the Veteran is known to have degenerative arthropathy with suspected left lumbar radiculopathy, so the left leg symptoms are potentially from that condition.  The surgical procedure to remove the prostate would not reasonably affect nerves supplying muscles of the lumbar plexus.  In summary, it is just not anatomically reasonable to ascribe the vague, generalized decreased function in the lower extremities to any specific complication of the surgical procedure of the prostate."
      
Kinesiotherapy daily progress notes in January 2008 indicated lower extremity weakness.  

A February 2008 evaluation from Dr. J.F. indicated that the Veteran reported constant mid-leg weakness which onset in June 2006 following surgery.  The report includes the following two statements with regard to the location of the weakness: "[i]t is located on the right leg," and "[i]t is located on the left leg."  Problems affecting the area included weakness and paralysis, and these problems were aggravated by walking.  The Veteran had reported that for two days after his surgery, he was unable to use both legs, but that this slowly became better.  Dr. J.F. reported that there was no musculoskeletal weakness and no pain present.  Neurological evaluation revealed the Veteran to have normal strength, light touch, pinprick, and reflexes.  Coordination was intact and gait was steady.  The assessment was of generalized weakness.

Private imaging in February 2008 revealed "very minor" disc bulging, of "questionable significance" across the anterior surface of the thecal sac at the L4-5 level.  A minor bulge of the intervertebral disc extending outwards to the left of midline was also seen at the L5-S1 level.  This was described as resulting in no significant compromise of the thecal sac, and the S1 nerve root sleeves were not displaced.  Electromyography that same month resulted in a mildly abnormal study.  There was evidence of denervation in the vastus lateralis muscle, which could indicate femoral neuropathy or plexus compression.  The lower likelihood would be radiculopathy of the L2 or L3 region.  In both records, the Veteran complained of left leg pain.

In March 2008, the Veteran complained to Dr. J.F. of constant moderate weakness located in the right hip and right anterior thigh.  There was no pain on active motion, no weakness and no pain with passive motion.  Sensation was normal with regard to light touch and pinprick, and reflexes were also normal.  Gait was steady, with strength at a level of three out five in the right hip on flexion and at the quadriceps.

An October 2008 progress note described back pain following the Veteran's prostate surgery.  At that time strength in his lower left extremity allowed for complete range with graded resistance, and his range of motion was normal.  The clinical impressions were of chronic low back pain with nerve damage causing paresis to both lower extremities, and a gait deficit due to weakness in both legs.

On VA examination in June 2009, the Veteran reported mild weakness and tingling in the left lower extremity following his June 2006 surgery.  He believed that he had been told that the obturator nerve had been damaged during the operation, however the examiner was unable to locate any such reference in the record.  Motor examination revealed strength to be five out of five in the upper bilateral and lower right extremities, and four out of five in the lower left extremity.  Tone was normal throughout, however gait was antalgic with the Veteran favoring the left leg and using a cane in the right hand.  There was a reduction in the appreciation of all sensory modalities to include light touch, temperature, pinprick, and vibration in the lower left extremity but changing at the inguinal crease.  The examiner noted that there was no weakness documented on neurologic consultation in February 2008.  There was no current evidence of radiculopathy or peripheral entrapment and no dermatomal loss of sensation in the left lower extremity.  Additionally, the Veteran endorsed sensory changes which were limited to anatomical boundaries and involved all portions of the lower extremity equally.  The examiner concluded that the Veteran's clinical complaints were not consistent with an injury to the obturator nerve and the endorsed symptomatology was "nonphysiologic" in character.

The VA examiner subsequently reviewed the results of Veteran's February 2008 imaging and electromyography studies and a September 2009 addendum opinion was submitted.  The examiner noted that lower left extremity nerve conduction studies were within normal limits with electromyography revealing only an increase in insertional activity with trace abnormal spontaneous activity in the vastus lateralis.   Following an analysis of the electromyography and radiographic studies, the examiner opined that such findings could not be related to the surgery at issue in any conclusive manner.  Rather, the findings were more consistent with active denervation suggesting an ongoing and recent process.  An old, healed process would be more likely to generate signs to include polyphasia as well as large amplitude and duration potentials - neither of which was described in the 2008 reports. 

In February 2011, the Board received a report from Dr. A.B., a board-certified neurologist with 29 years of experience in the field.  Dr. A.B. recounted the documented instances of complaints referable to the lower left extremity.  Of particular note was the June 2006 record in which the Veteran stated that his left leg had always been weaker than his right, including prior to his surgery.  Based on his review, the overall medical record indicated greater weakness early-on and resolution of weakness after three and one half months.  Dr. A.B. described several inconsistencies with the reports of Dr. J.F. from 2008, including the fact that gait was described as steady in the same report that indicated right hip strength and right quadriceps strength to be three out of five.  Dr. A.B. opined that even a lesser degree of weakness would make a steady gait impossible to achieve.

Dr. A.B. stated that a possible nerve injury in June 2006 but with no residuals in 2008, could have resulted if the nerve injury was neurapraxia.  Such a disorder, had it occurred, would have resolved in hours or months, up to about three months.  He opined, however, that electromyography conducted in 2008 was consistent with a more recent nerve fiber injury, the likes of which occur two to three months after an injury and subsequently resolve within six months.  He suggested that, given the Veteran's history of diabetes, it was possible that the mildly abnormal electromyography study was the result of "a very mild case" of diabetic neuropathy.

With regard to the findings of the VA examiner in June 2009, he noted that the Veteran demonstrated strength in the lower left extremity was decreased in all muscle groups equally and irrespective of which of the three major nerves (i.e. obturator, femoral, or sciatic) were implicated in the movement of the different areas of the lower extremity.  Additionally, the pattern of reduced sensation that the Veteran endorsed did not follow natural nervous system boundaries.  Based on the foregoing, he concluded that the deficits endorsed were either entirely psychogenic, or the Veteran was enhancing (whether consciously or unconsciously) an existing deficit to ensure it was not missed on examination.

Dr. A.B. concluded that it was more likely than not that a nerve injury called neurapraxia did occur during the course of the Veteran's operation, but that it subsequently resolved after about three months.  With regard to his pain, the source of such pain was not determined.  It was possible that pain was due to causalgia, which can be associated with minor nerve injuries, however the post-surgical records do not describe the typical history one expects to find associated with causalgia.  The conclusion was that pain was unrelated to any nerve injury.

Finally, Dr. A.B. opined that nerve injuries during surgery occur with a frequency of 1 in 1000, with the majority occurring to the upper extremities.  Fewer than 20 percent involve the lower extremities and thus the foreseeable risk of such an injury is in the range of 1 in 5000.

In his September 2008 hearing, the Veteran stated that he had pain at a level of three to four out of ten on a daily basis but seldom weakness prior to his surgery.  He also said that he had been told that he may experience weakness in his leg and back following the procedure, but that such symptoms would likely resolve within eight to twelve months.  Just after the surgery, while still in the hospital, the Veteran had total weakness in both legs, and was unable to walk.  This continued for two days, but resolved.

During his June 2010 video hearing, the Veteran endorsed left-side weakness immediately following his 2006 surgery.  He stated that he now had pain from his low back and left hip down to the calf-level of his left leg; the pain was at a level of seven out of ten daily.  The Veteran stated that the pain had become progressively worse since the surgery and he used a cane to ambulate.  The Veteran admitted to having signed an informed consent form prior to the surgery.

In considering the lay and medical history as detailed above, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Here, pain and weakness are capable to lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  To that end, the Veteran has proven himself to be an inconsistent historian and has been unreliable when endorsing symptomatology.  Specifically, the objective medical reports show a general improvement in symptoms following the Veteran's surgery in June 2006, and by September 2006 sensory, and deep tendon reflexes to be intact and without signs of atrophy, and intact to soft touch at the left lower extremity.  Nonetheless, in January 2008 he had endorsed lower extremity weakness; on private assessment in February 2008 he had normal strength, light touch, pinprick, and reflexes; yet on VA examination in June 2009 he indicated reduced light touch, temperature, pinprick, and vibration in the lower left extremity.  Nonetheless, in testimony the Veteran stated that symptoms have become continuously worse since June 2006.

The Board also notes that the Veteran's endorsements are not compatible with the objective medical evidence.  In June 2009, although he complained of sensory changes of the left lower extremity, the bounds of such sensory changes were limited by anatomical boundaries and were not consistent with damage to any nerve group.  The examiner competently described the Veteran's symptomatology as nonphysiologic, an assessment supported by the only minor disc bulging seen on radiographic imagining in February 2008.

The more probative evidence of record is the objective reports provided by medical professionals, including reports of imaging and diagnostic studies.  As noted by Dr. A.B. in his 2011 report to the Board, the objective data indicates that the Veteran had a possible nerve injury in June 2006, but that any such injury resolved in just over three months time as reflected in the September 2006 examination showing motor, sensory, and deep tendon reflexes to be intact and without signs of atrophy, including left lower extremity sensation to soft touch.  Given the thorough review of the record, and extended analysis, the Board finds the 2011 report to be especially probative.  

To the extent that the Veteran does have a current disability, diagnostic data from 2008 electromyography is more consistent with an injury of more recent onset than with onset in June 2006, which is supported by the normal findings in September 2006.

The Board acknowledges that competing competent evidence has been presented with respect to the matter at hand.  In considering the evidence, it is noted that the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In spite of the conflicts between reports, the Board does not find any reports which ascribe the Veteran's current symptoms to the June 2006 surgery.  Rather, there are earlier reports which suggest a connection between his weakness and the surgery, however the more recent documentation regarding etiology does the opposite.  In fact, to the extent that the Veteran may have had a nerve injury following his surgery, the record shows such injury was temporary and resolved without residuals prior to the Veteran having filed his claim in March 2007.

The Board recognizes McClain v. Nicholson, 21 Vet App 319 (2007), in which the Court held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  However, for the reasons stated above, this was not the case in the immediate appeal.

In conclusion, the preponderance of the evidence indicates that assuming, without deciding, that the Veteran had had a nerve injury as a result of his June 2006 surgery, such injury resolved without residuals and his current symptoms are unrelated.  The Board finds that there is thus no doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Earlier Effective Date

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Specifically, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).  The implementing regulation provides generally that the effective date for increased ratings is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2011).  The regulation also provides that the effective date of an award of increased rating for disability compensation is the earliest date as of which it is ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2 (2011).

A total disability rating may be assigned where the schedular rating is less than total, and when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2011).

In a rating decision of February 2010, the Veteran was granted TDIU, effective July 7, 2006.  At that time service connection had been established for post-operative varicose veins and bronchospastic airway and his combined evaluation was 70 percent, effective August 14, 1998.  Because at that time, the Veteran had one disability rated as 40 percent, varicose vein of the left lower extremity, and a total rating of 70 percent, he met the schedular criteria for TDIU.

The Veteran's claim of entitlement to TDIU was received by VA on July 7, 2006.  In his claim, the Veteran argued that the effective date of TDIU should be June 12, 2006, although he subsequently indicated that the effective date should be June 15, 2006.  The Board has reviewed the evidence of record and finds that the assignment of TDIU should be effective June 13, 2006.

Other than on his initial claim, in which he asserted entitlement to an effective date of June 12, the Veteran not argued that he was prevented from securing or following a substantially gainful occupation.  In fact, his VA Form-8950 reflects that he had been employed as a cabal installer since 1991, working 40 hours a week and that this employment did not end until June 12, 2006.  There is nothing to suggest that such employment was sheltered or less than substantially gainful employment.  In fact, the Veteran indicated that his salary in 2005 was over $44,000.

While the Veteran's employment became affected on May 15, 2006, he did not stop working until June 12.  Furthermore, there is no evidence, lay or medical, suggesting that the Veteran was unemployable prior to June 2006 

Based on the foregoing, the Board holds that an effective date of June 13, 2006 for the grant of a TDIU rating is warranted.  June 13 is the day following the termination of employment.  Here, it is important to note that the AOJ has already determined that the Veteran is unemployable due to service-connected disability.  In fact, the AOJ assigned the effective date as of the date of the receipt of the claim.  However, the AOJ has not provided a logical basis to ignore the provisions of 38 U.S.C.A. § 5110(b)(2).  Here, we can find no evidence that there was any material change in the service connected disabilities between June 12 and July 7, 2006.  Further, the claim was clearly received within one year of the happening of a critical event; the end of substantially gainful employment.  Although the general provisions of 38 C.F.R. § 3.400 and 3.400(o) appear to conflict with 38 U.S.C.A. § 5110(b)(2), section 3.400(o)(2) is in accord with the law.  Here, there was a material change in status (termination of substantially gainful employment) and the claim was received within one month of the change in status.  The effective date is controlled by 38 U.S.C.A. § 5110(b)(2). 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for lower left extremity nerve damage is denied.

Entitlement to an effective date of June 13, 2006, for the grant of a total disability evaluation based on individual unemployability is granted.





_______________________________
W. YATES
Acting Veterans Law Judge, Board of Veterans' Appeals
_______________________________L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




_______________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


